Citation Nr: 1108253	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis with painful motion.

2.  Entitlement to a disability rating in excess of 20 percent for status post left knee injury, including patellar tendon laceration, traumatic surgical scar, and medial ligament laxity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran subsequently relocated and jurisdiction of his claims folder was transferred to the RO in Columbia, South Carolina, which forwarded his appeal to the Board.
.      
As support for his claims, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing) in December 2010.  The transcript of the hearing has been associated with the claims file and has been reviewed.

In an October 2010 rating decision, the RO denied service connection for a right knee disability as secondary to the service-connected disability of status post left knee injury, including patellar tendon laceration, traumatic surgical scar, and medial ligament laxity.  However, as he has not yet perfected an appeal of that claim by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement), it is not before the Board.  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2010).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

Initially, a review of the claims file reveals that no post-service VA treatment records dated after February 2010 have been associated with the claims file.  In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment and from other agencies.  38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Because any treatment that the Veteran has received for his left knee disabilities may be relevant to his claims for higher ratings, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  Thus, a remand is warranted to obtain these records.

Next, an updated VA examination is needed to determine the current nature, extent, and severity of the Veteran's left knee disabilities.  A review of the claims file shows that the Veteran's left knee disorders may have worsened since the last VA examination.  

In this regard, a VA examination was provided in April 2009.  The Veteran reported a left knee injury in December 2006, at which time he twisted his left knee, the knee buckled under him, and he had severe pain.  A magnetic resonance imaging (MRI) of the left knee revealed a medial meniscus tear.  He subsequently had a partial medial/lateral menisectomy in April 2007.  Following the surgery, he sustained another fall with increased pain.  A repeated MRI in June 2007 showed moderate arthrosis and some post medial meniscal signal changes.  He received a cortisone injection in January 2008, with minimal relief.  Symptoms at the time included constant pain, worse with weight-bearing; weakness; swelling; instability; and giving out at least four times a week.  Examination revealed upright antalgic gait with no functional limitations on standing and walking; ambulation with a walker and left knee brace; no evidence of edema, effusion, instability, weakness, redness, abnormal movement; or varus/vulgus deformity.  However, there was guarding of movement, crepitus, and point tenderness medial condyle and medial femoral condyle.  The Veteran's left knee had a range of motion of 0 to 130 degrees, with pain at 100 to 130 degrees.  There was full extension.  With regard to stability, the medial and lateral collateral ligaments showed varus/valgus in neutral and in 30 degrees of flexion; it was normal with no motion.  Lachman's and anterior and posterior drawer tests were negative, as was McMurray's testing.  An X-ray of the left knee in January 2007 showed progressive degenerative changes and osteochondrosis.  The examiner indicated that the medial meniscus injury was work-related and not likely related to the service-connected injury.  

Thereafter, VA and private treatment records noted multiple complaints of left knee symptomatology, including giving way, decreased range of motion, decreased muscle strength, grinding, popping, soreness, positive McMurray's test, and positive valgus stress test leading to decreased function.  The Veteran's left knee also was found to show some chondrocalcinosis.  See private treatment records from Sports Medicine and Orthopedic Surgery P.C., dated in August 2009 and September 2009; VA treatment records dated in May 2009, June 2009, and July 2009.  During the aforementioned December 2010 Travel Board hearing, the Veteran also testified that he now feels pain daily and throughout the day, that he had missed work due to his left knee disabilities, and that he is required to wear knee braces constantly.  He also testified that he feels popping, cracking, rubbing, swelling, and heat in his knee.  He reported 2 or 3 flare-ups daily.  He also indicated that he has been injured due to his left knee giving out.  He was forced to retire early due to his left knee disabilities.

Thus, an updated VA examination is in order to determine the current nature and severity of the disabilities currently on appeal and whether increased ratings are warranted.  Moreover, the last VA examination was performed in April 2009, which dates to almost two years ago, and a more current examination would be helpful in deciding the appeal, especially because the current nature and severity of the Veteran's disabilities are in question.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).    

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Because the current nature of the Veteran's service-connected disabilities are in question and because of the elapsed time since the previous VA examination, the Board remands the issues currently on appeal for VA examinations in order to ascertain their nature and current severity.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether he had any relevant treatment at a VA medical facility (VAMC) since February 2010.  If so, obtain all pertinent records of any medical treatment for the Veteran's left knee disorders from the appropriate VAMC dated from February 2010 to the present.  

Also, afford the Veteran an opportunity to identify any non-VA treatment records.  If any private treatment records exist, the RO also should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the current nature and severity of his service-connected left knee disorders, currently diagnosed as left knee arthritis with painful motion and status post left knee injury, including patellar tendon laceration, traumatic surgical scar, and medial ligament laxity.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include range of motion findings.  The examiner must identify and describe any and all current symptomatology, including any instability, ankylosis, limited motion, numbness, or functional loss associated with the left knee disabilities due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the left knee, or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

The examiner also should provide an opinion concerning the degree of severity of any instability or subluxation of the knee, particularly whether the stability or subluxation is slight, moderate, or severe.  The examiner should also determine if the left knee locks and, if so, the frequency of the locking.

In discussing the manifestations of the Veteran's service-connected left knee disabilities, the examiner should note that the Veteran has sustained post-service injuries to his left knee that have been determined to be unrelated to his service-connected left knee disabilities.  Thus, the examiner should include a discussion of the symptoms that are attributable to the service-connected left knee arthritis and status post left knee injury, including patellar tendon laceration, traumatic surgical scar, and medial ligament laxity, and those that are attributable to any nonservice-connected left knee disorders or injuries.  However, in the event that symptoms of a nonservice-connected disorder cannot be separated from those of a service-connected disorder, VA must presume that all impairment shown is part and parcel of the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, if the symptoms of any nonservice-connected left knee disability cannot be separated from those of his service-connected left knee arthritis and status post left knee injury, including patellar tendon laceration, traumatic surgical scar, and medial ligament laxity, all symptoms related to the nonservice-connected disabilities will be attributed to his service-connected left knee arthritis and status post left knee injury, including patellar tendon laceration, traumatic surgical scar, and medial ligament laxity.  

Finally, the examiner should indicate the effect the Veteran's left knee disabilities have on his ability to obtain and maintain gainful employment.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claims for higher ratings.

3.  Readjudicate the claims for entitlement to a disability rating in excess of 10 percent for left knee arthritis with painful motion, and entitlement to a disability rating in excess of 20 percent for status post left knee injury, including patellar tendon laceration, traumatic surgical scar, and medial ligament laxity, in light of the physical examination provided to the Veteran and any additional medical evidence received since the supplemental statement of the case (SSOC) in July 2010.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


